 1
 2
 3                                        JS-6
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVID G. MOUNTFORD,                        Case No. CV 19-8723-SVW (KK)
11                                Petitioner,
12                          v.                   JUDGMENT
13    THE PEOPLE OF CALIFORNIA,
14                                Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is
20   DISMISSED with prejudice.
21
22   Dated:   January 28, 2020
                                           HONORABLE STEPHEN V. WILSON
23                                         United States District Judge
24
25
26
27
28
